Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33 of U.S. Patent No. 7,951,612 (hereinafter “the reference patent”) in view of US 20040229297 (hereinafter “Blay”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 33 of the reference patent encompasses the limitations of the present claim 1, with exception of heating an antigen recovery buffer within the sealed inner space to a temperature exceeding 100 degrees C. However, heating to such a temperature falls within a workable range and thus its use would have been obvious to one skilled in the art. Also use of a buffer for heat induced antigen retrieval is known in the art, as shown by Blay (see para. 0029), and thus its use would have required ordinary skills in the art.
As to the present claim 4, since Applicant does not specify what “operable” means, it is considered to encompass moving each reaction compartment independently of each other reaction compartment.


Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 7,897,106 (hereinafter “the reference patent”) in view of US 20040229297 (hereinafter “Blay”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the reference patent encompasses a device that is capable of use according to the limitations of the present claim 1, with exception of heating an antigen recovery buffer within the sealed inner space to a temperature exceeding 100 degrees C. However, heating to such a temperature falls within a workable range and thus its use would have been obvious to one skilled in the art. Also use of a buffer for heat induced antigen retrieval is known in the art, as shown by Blay (see para. 0029), and thus its use would have required ordinary skills in the art.
As to the present claim 4, since Applicant does not specify what “operable” means, it is considered to encompass moving each reaction compartment independently of each other reaction compartment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,250,301 (With overlapping inventor(s). The claims do not recite moving each of the reaction compartments independently of one another and relative to the slide support elements to cause the inner space of the reaction compartment to form a sealed inner space containing the biological specimen.
	US 5,439,649. This reference teaches an automated microscope slide staining apparatus that heats and moves each slide see Figs. 3 and 9, col. 2, lines 28-45.
	US 6,783,733. This reference teaches a microscope slide stainer apparatus wherein the plurality of slides can be simultaneously incubated in a closeable reaction compartment which can be vented to release pressure.
US 8,541,244 (With overlapping inventor(s). The claims do not recite moving each of the reaction compartments independently of one another and relative to the slide support elements to cause the inner space of the reaction compartment to form a sealed inner space containing the biological specimen.
US 9,719,895 (With overlapping inventor(s). The claims do not recite moving each of the reaction compartments independently of one another and relative to the slide support elements to cause the inner space of the reaction compartment to form a sealed inner space containing the biological specimen.
US 9,354,145 (With overlapping inventor(s). The claims do not recite moving each of the reaction compartments independently of one another and relative to the slide support elements to cause the inner space of the reaction compartment to form a sealed inner space containing the biological specimen.
	US 10,697,868. (With overlapping inventor(s). The claims do not recite moving each of the reaction compartments independently of one another and relative to the slide support elements to cause the inner space of the reaction compartment to form a sealed inner space containing the biological specimen.
	US 20050036911. This reference discloses that each slide insertion slot 36 is aligned and communicates with a corresponding reaction chamber. The height of the slots 36 is preferably just slightly greater than the thickness of the frame 38 of the test slide 8 so that the test slide, when mounted in its corresponding reaction chamber 6, at least partially blocks and seals the slide insertion slot 36 so as to render the reaction chamber as a sufficiently closed receiving cavity for the slide, which would minimize evaporation of the sample fluid deposited thereon and maintain the slides at a predetermined temperature during incubation and analysis. Para. 0042.
US 20050079517. This reference discloses that a right-angled flange 46 is attached by a hinge to the front of housing 8.  Flange 46 is shown in the open position, to provide access through the slot 
47 in housing 8 to the chambers 33, 35, 37 and 39.  When flange 46 is moved on the hinge to the closed position, it seals the oven and holds slides (e.g., slide 31) in the chambers in place. Para. 0050.
	US 20060134793. This reference discloses a method and apparatus for automatic staining or 
other processing of a biological sample on a slide. Further provided is a method of antigen retrieval, the method comprising contacting, within a heated processing tank of an automated staining apparatus, at least one biological sample with at least one composition for antigen retrieval. See abstract.
 	US 6,673,620. This references discloses that a sample chamber is formed by a housing sealed against a microscope slide. See abstract.
	US 6,127,188. This reference discloses a method and apparatus to reduce evaporation of solutions.  A microscope slide and cover glass assembly utilizing the polymeric material in solution and method of use are described. See abstract.
	US 5,939,251. This reference discloses an enclosure dam for defining an sealed space 
between a slide and a covering means for containing a mixture of target samples and reagents for carrying out a molecular biological reaction therein.  The enclosure dam a surrounding wall disposed on the slide wherein the surrounding wall composed of resin type of materials sustainable over a range of reaction conditions for the molecular biological reaction, the surrounding wall defining a securely sealed space on the slide in combination with the covering means provided for covering the surrounding wall whereby the molecular biological reaction can be flexibly and conveniently conducted in the sealed space in situ on the slide. See abstract.
	US 5,830,413. This reference teaches a device for processing slides-mounted samples where a slide is urged against a cell block so that a chamber is formed between cell block and slide.  A device for processing samples where a contact pressure plate serves to press a slide against the cell block of the device.  A device for processing samples comprising a down-pressure element which, when in 
non-operating mode, blocks the device from supplying liquid and where liquid 
can be supplied when said element is pressed down. See abstract.
	US 5,346,672. This reference teaches a cover designed to make a sealed chamber over a desired specimen area to control reagent evaporation which is critical for amplifying DNA in slide specimens.  The cover is positioned over the specimen and temporarily adhered to, or pushed against, the slide, forming a sealed chamber.  Reagents are added through a channel in the cover with a standard pipette and the channel opening is closed to prevent evaporative loss of reagents.  The chamber is also designed to relieve internal vapor pressure, which is creating upon heating, thereby facilitating diffusion in and out of cells rather than allowing high pressure to flatten cells against the slide surface.  Increasing 
the height of the chamber upwards toward a neck in the cover allows air bubbles being formed during each cycle to leave the specimen area, while at the same time preventing water vapor loss or partitioning of water vapor condensate. See abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ann Montgomery/Primary Examiner, Art Unit 1641